Citation Nr: 0725481	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S.R. Murphy, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1988 to August 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for hepatitis C.

A hearing was requested, but the veteran subsequently 
withdrew the request in August 2005.


FINDINGS OF FACT

1.	VA has informed the veteran of the evidence necessary to 
substantiate his claims and has made reasonable efforts to 
develop such evidence.

2.	There is no medical evidence of record documenting the 
presence of hepatitis C during service or for several 
years thereafter.  The competent medical evidence of 
record does not reflect that any current diagnosis of 
hepatitis C is attributable to the veteran's service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1131, 5102, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, VA must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

While VA failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal prior to the 
denial of the claim, such failure is harmless because the 
claim is being denied; therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.   Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran was provided with a communication in July 2004 
with regard to his hepatitis C disability claim.  He was told 
what the evidence had to show to establish entitlement to 
service connection.  He was provided with a statement of the 
case in June 2005 which provided him with notice as to what 
was required to establish service connection for hepatitis C.

The Board finds that all necessary assistance has also been 
provided to the veteran. The evidence includes service 
medical records and post service medical records.   The 
veteran requested a hearing, but withdrew the request in 
August 2005

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Pertinent Legal Criteria

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing: (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v, Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.


Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not separately discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000). (The law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

The veteran has appealed the denial of service connection for 
hepatitis C.  In essence, he asserts that his hepatitis C is 
attributable to the use of air gun type inoculation.  In 
addition, he has reported that he did not have other risk 
factors.  The Board notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the diagnosis or etiology of any 
current hepatitis.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge). (See also 38 C.F.R. § 
3.159(a)(1)) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.)

Here, the service medical records include no indication of 
complaints or findings of the presence of hepatitis C.  A 
diagnosis for hepatitis C was not documented until 2001, 
nearly 12 years after the veteran's discharge in August 1989.  
Although there is evidence of a current disability, there is 
no competent evidence of a nexus to any claimed in-service 
disease or injury, to include an in-service inoculation.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Indeed, in a June 2005 VA examination the examiner reviewed 
the claims folder and the included literature about hepatitis 
C.  The examiner indicated, "The literature documents that 
the military has never had a documented hepatitis C case from 
pressure injectors.  It is speculation to relate the 
hepatitis C to the air gun or pressure inoculators used for 
immunizations and vaccinations."  There is no medical 
evidence of record which contradicts this statement.

In sum, the claim for service connection fails because there 
is no competent evidence relating hepatitis C to service.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection, and 
the claim is denied.

In reaching this determination, the Board has considered 
copies of medical articles and a letter to Congress that were 
submitted during the appeal.  One article (Recommendations 
for Prevention and Control of Hepatitis C...) notes that the 
studies reported no association with military service or 
exposures resulting from medical, surgical or dental 
procedures.  A second article addresses hepatitis B and is 
not relevant in this case.  Other documents address the use 
of the jet gun, but do not establish a link between the use 
of a jet gun and Hepatitis C in this veteran.  In sum, the 
evidence is either not material or of minimum probative 
value.


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


